Dear Mr. Ford:
This office is in receipt of your request for an opinion of the Attorney General's Office, relative to an increase in benefits in an insurance proposal to LSA-R.S. 33:404.1 with respect to elected officials.
You indicate in your letter that your town council recently received a proposal regarding health insurance. You advise that a comparison of the current rates the Village pays for health insurance and the savings to the Village under the proposal would be between $7,500 and $8,700 per annum. You further advise in your letter that no compensation changes for officials were discussed, no employees were added, nor were any taken away in connection with the proposal. You further advise that under the proposal, the life insurance benefits that came with the package would increase to $15,000 from the $5,000 currently in effect.
LSA-R.S. 33:404.1, states:
      The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen by ordinance increase or decrease their compensation and the compensation of any nonelected municipal officer and may increase the compensation of other elected officials. However, the board of alderman shall not reduce the compensation of any elected official during the term for which he is elected.
From the information provided, it appears that the only increase of any kind would be in benefits (life insurance proceeds) and, in fact, the proposal provides a substantial decrease in premiums. According to the clear language in LSA-R.S. 33:404.1, "the board of alderman may by ordinance increase or decrease their compensation and the compensation of any nonelected municipal officer and may increase the compensation of other elected officials." The statute prohibits only the board of alderman from reducing the compensation of any elected official during the term for which the official is elected.
It is therefore our opinion that the Village of Sicily Island may change insurance policies which increase benefits to elected officials and such actions are not prohibited under the provisions of LSA-R.S. 33:404.1.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                     By: __________________________ Charles H. Braud, Jr. Assistant Attorney General
RPI:CHB:glb
Date Received:
Date Released:
Charles H. Braud, Jr. Assistant Attorney General